Citation Nr: 0919118	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  08-11 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a back disability.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran had active military service from April 1948 to 
April 1952, August 1956 to July 1960 and December 1962 to 
February 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.


FINDINGS OF FACT

1.  An unappealed October 2004 Board decision denied 
reopening a claim for service connection for a back disorder.

2.  Evidence received since the October 2004 Board decision 
is cumulative or redundant and does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a back disability.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim of service connection for a back disability.  38 
U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1105 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2008).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2008).  Generally, a claim which 
has been denied in an unappealed RO decision or an unappealed 
Board decision may not thereafter be reopened and allowed. 38 
U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Notwithstanding any other section of 38 C.F.R. § 3.156, at 
any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c). 

History and Analysis

Prior to the current claim, the Veteran's claim for 
entitlement to service connection for a back injury was last 
denied by the Board in an October 2004 decision.  The Veteran 
did not appeal the decision and it became final.  In August 
2006, the Veteran submitted a request to reopen a claim for 
service connection for a T-7 back injury.

The evidence of record prior to the October 2004 Board 
decision included the Veteran's service treatment records, VA 
treatment records, private medical records, testimony and 
statements from the Veteran.  The October 2004 Board decision 
continued the denial of the Veteran's claim because the 
evidence was not new and material as it related to a back 
disorder being related to the Veteran's active military 
service or within the one-year presumptive period following 
that service.  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the 
Veteran has stated his belief that his back disability is 
related to or was in incurred during his military service, as 
a layperson he is not qualified to furnish medical opinions 
or diagnoses.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  

The evidence received since the final October 2004 Board 
decision consists of VA treatment records from January to 
June 2006; September 2006 correspondence from D.H., a 
Commander of Disabled American Veterans' Chapter #45 and the 
Veteran's own contentions.  

VA treatment records from 2006 show that the Veteran was 
suffering from chronic back pain and receiving treatment.  
Correspondence from D.H. indicates that he had witnessed the 
Veteran suffering from severe back pain; it was bad enough to 
make the Veteran sick.  D.H. also indicated that in one 
instance the Veteran had to be driven home, as the pain was 
so severe he could not function.  The Veteran contends in the 
various statements he submitted that he is filing a claim for 
a T-7 back injury suffered during a car wreck in Germany in 
the 1960s, not his T-5/S-1 injury last denied in October 
2004.  

While there is some evidence the Veteran has submitted that 
is new, it must also be considered material.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  In the 
current matter, the newly submitted evidence is cumulative 
and redundant and does not provide anything new regarding 
whether the Veteran's back disability was related to his 
military service.  

While the Veteran contends that his current claim is 
different than the claim last denied by the Board in October 
2004, a review of the claims folder indicates otherwise.  

The Veteran first submitted a claim for a back disorder in 
December 1960 and has continued to press his claim since that 
time, submitting a substantial amount of evidence in support 
of his claim.  In fact, a review of the various RO rating 
decisions and Board decisions since the 1960s reveals that VA 
did not just view or characterize the issue as a claim for 
the Veteran's T-5/S-1 injury, but as a claim for a back and 
low back disorder generally.  In pertinent part, the Board's 
October 2004 decision noted the procedural history of his 
back claims, with the most recent final rating decision 
before the October 2004 decision as being in January 1988.   
The October 2004 Board decision discussed the Veteran's back 
problems and treatment during service and post-service, 
including consideration of the Veteran's August 1963 car 
accident in Germany, as well as the various treatment records 
related to his back pain.  This October 2004 decision also 
discussed other incidents involving potential injury to the 
Veteran's back, including a 1967 post-service work injury and 
another car accident the Veteran was involved in.  

In sum, the evidence the Veteran has provided to VA in his 
current claim to reopen is substantially similar to the 
statements and evidence the Veteran provided prior to the 
October 2004 final Board decision; it does not relate to an 
unestablished fact necessary to substantiate the claim, as 
the new evidence merely shows the Veteran suffers from 
chronic back pain and that he was involved in a car accident 
while in service.  

Accordingly, the newly submitted records and contentions do 
not provide any new evidence that would indicate that the 
Veteran's back disability was caused by or related to his 
period of honorable service (no nexus to service); rather it 
is cumulative and redundant evidence, already received and 
considered in the final Board decision of October 2004.  
Since there is no new non-redundant evidence that has any 
bearing as to whether the Veteran's back disability is 
related to his period of honorable service, the evidence does 
not raise a reasonable possibility of substantiating the 
claim and thus is not material to the Veteran's claim.  
Consequently, the Board finds that new and material evidence 
has not been submitted since the October 2004 Board decision 
and reopening of the claim for service connection for a back 
disability is not warranted.

Duties to Notify and Assist the Claimant

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The VA must notify a claimant of the evidence that is needed 
to reopen the claim as well as the evidence that is needed to 
establish entitlement to the underlying claim. More 
specifically, the RO must provide notice as to what evidence 
is necessary to substantiate the element(s) of service 
connection that was found insufficient in its previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Veteran was notified of the respective duties of the 
claimant and of VA.  In August 2006 the Veteran was correctly 
advised of the previous denial of service connection and the 
basis for that denial, as well as of the requirement that he 
submit new and material evidence showing a connection of his 
back injury to military service, that the RO would assist him 
in obtaining additional information and evidence; and of the 
responsibilities on both his part and VA's in developing the 
claim.  See Kent.  This August 2006 letter also provided the 
Veteran with the specific notice required by Dingess, supra.  
The Board concludes that VA has met its duty to notify the 
Veteran concerning his claim.

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claim.  
The record contains his service treatment records.  The 
record also contains VA treatment records and private 
treatment records.  The Veteran has previously provided 
testimony before a Veterans Law Judge regarding his claimed 
disability.  Lay statements have been submitted on his 
behalf.  The Veteran has been accorded ample opportunity to 
present evidence and argument in support of the appeal.  The 
Veteran has not indicated that there are any available 
additional pertinent records to support his claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

New and material evidence not having been received, the 
appeal to reopen a claim for service connection for a back 
disability is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


